The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 17, 2022 has been entered.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 2, 12 are canceled.  Claims 1, 3-11, 13-20 are under consideration.

Priority:  This application claims benefit of provisional application 62/772841, filed November 29, 2018.

Objections and Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claims 3, 13 is a relative term which renders the claim indefinite.  The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, 11, 13-14, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sato I (US 20200157514) in view of Chichili et al. (2013 Protein Science 22:  153-167; previously cited).  Sato I discloses a pair of proteins forming a dimer when illuminated by light, where the pair of proteins may be referred to as a “magnet” (at least paragraphs 0128-0129).  Sato I discloses the magnet is obtained from polypeptides each having the amino acid sequence of SEQ ID NO: 2; the amino acid sequence of SEQ ID NO: 2 is a Vivid protein (at least paragraphs 0131-0133).  It is noted that the Vivid protein comprising SEQ ID NO: 2 in Sato I has 100% sequence identity with instant SEQ ID NO: 1.
Sato I discloses the respective polypeptides of the magnet can be bound to the N-terminal side fragment and the C-terminal side fragment of a Cre protein, respectively, where linkers are interposed between either one of the polypeptides of the magnet and the N-terminal side fragment or the C-terminal side fragment (at least paragraph 0159).  Sato I discloses that in the present invention, not only the linker for binding the N-terminal side fragment or the C-terminal side fragment of the Cre protein to two proteins light-dependently, but also, when two respective domains constituting two polypeptides of the polypeptide set of the present invention bind to each other, a linker for binding these domains to each other may be interposed (at least paragraph 0166), where examples of the domain include the two proteins light-dependently forming a dimer (paragraph 0171).  Sato I discloses the linker is a known linker having an amino acid sequence abundantly containing glycine and serine (at least paragraph 0167).  
Chichili et al. disclose linkers or spacers are short amino acid sequences created in nature to separate multiple domains in a single protein (p. 153).  The advent of recombinant DNA technology made it possible to fuse two interacting partners with the introduction of artificial linkers; Gly-rich linkers have been proven useful for forming stable protein-protein complexes and to form stable covalently linked dimers; the lengths of linkers vary from 2 to 31 amino acids optimized for each condition so that the linker does not impose any constraints on the conformation or interactions of the linked partners (p. 153).  Linking binding partners using an artificial linker will increase the proximity between the interacting partners and preserve the natural interaction; most of the artificial linkers used to generate chimeric proteins are rich in Gly residues (table 1), including Ser, and include the amino acid linker motif GSGSGS (p. 154, also table 1).  The recombinant fusion of interacting proteins through suitable linkers offer a unique advantage among partners that might dissociate or among the weak affinity (p. 154, 164).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references and incorporate a flexible linker as suggested in Chichili et al. between the Vivid proteins disclosed in Sato I, where the Vivid proteins are capable of dimer formation and thereby arriving at the claimed invention (instant claims 1, 3-5).  The motivation to do so is given by the prior art.  Sato I discloses a light-responsive construct comprising a first photoreceptive polypeptide domain and a second photoreceptive polypeptide domain, where the first and second photoreceptive polypeptides each comprise the amino acid sequence of SEQ ID NO: 2 (Vivid protein, or instant SEQ ID NO: 1), where the first and second polypeptides form a dimer when illuminated by light.  Sato I suggests that a linker containing glycine and serine can be interposed between two binding domains, including the two polypeptides that light-dependently form a dimer.  It is disclosed that Gly-rich linkers have been proven useful for forming stable protein-protein complexes and to form stable covalently linked dimers, without imposing any constraints on the conformation or interactions of the linked partners (Chichili et al.).  Therefore, one of ordinary skill would have reasonable motivation to incorporate a flexible linker as suggested by Chichili et al. between the first and second Vivid polypeptides disclosed in Sato I because there is interest in inducing dimer formation of the Vivid polypeptides and linking binding partners will increase the proximity of the interacting partners and preserve their natural interaction.  One of ordinary skill would have a reasonable motivation of success because using flexible linkers to enhance the interaction between proteins and/or binding partners was known.
Regarding instant claims 3-4, Sato I discloses the linker interposed between the two polypeptide domains is a known linker having an amino acid sequence abundantly containing glycine and serine (at least paragraph 0167).  Chichili et al. disclose Gly-rich linkers have been proven useful for forming stable protein-protein complexes and to form stable covalently linked dimers; the lengths of linkers vary from 2 to 31 amino acids optimized for each condition so that the linker does not impose any constraints on the conformation or interactions of the linked partners (p. 153), including Ser, and include the amino acid linker motif GSGSGS (p. 154, also table 1).  Therefore, it would have been obvious to arrive at the claimed flexible linker comprising about 20 amino acid residues and comprising one or more Gly-Ser-Gly motifs.
Regarding instant claims 5-6, Sato I discloses the respective Vivid polypeptides of the magnet can be bound to the N-terminal side fragment and the C-terminal side fragment of a Cre protein, respectively, where linkers are interposed between either one of the polypeptides of the magnet and the N-terminal side fragment or the C-terminal side fragment (at least paragraph 0159).  Chichili et al. disclose the benefits of flexible linkers.  Therefore, it would have been obvious to also incorporate flexible linkers between the photoreceptive domains and a target protein of interest, where the target protein of interest is a recombinase.
Regarding instant claims 7-10, Sato I discloses an expression vector comprising nucleic acid molecules encoding the two polypeptides (at least paragraph 0193), where the intended polypeptide is expressed in a transformed cell and collected in a buffer composition (at least paragraphs 0197-0199).  Therefore, it would have been obvious to arrive at a composition comprising the light-responsive construct of Sato I comprising a first Vivid polypeptide and a second Vivid polypeptide, nucleic acid molecules encoding the light-responsive construct, and an isolated cell comprising the light-responsive construct.   
Regarding instant claim 17, as noted above, Sato I discloses the respective Vivid polypeptides of the magnet can be bound to the N-terminal side fragment and the C-terminal side fragment of a Cre protein, respectively, where linkers are interposed between either one of the polypeptides of the magnet and the N-terminal side fragment or the C-terminal side fragment (at least paragraph 0159).  Sato I discloses the Cre protein comprises SEQ ID NO: 1 and the N-terminal side fragment comprises amino acid residues at positions 19 to 59 and the C-terminal side fragment comprises amino acid residues at positions 60 to 343 (at least paragraphs 0111-0112).  Chichili et al. disclose the benefits of flexible linkers.  Therefore, it would have been obvious to also incorporate flexible linkers between the photoreceptive Vivid polypeptides and to further insert the linked photoreceptive Vivid polypeptides to a target protein of interest, where the target protein of interest is a Cre recombinase, and the linked photoreceptive Vivid polypeptides are attached between amino acids 59 and 60 of the Cre protein.
Regarding instant claims 11, 13-14, as noted above, Sato I discloses a system comprising two proteins light-dependently forming a dimer by light, where the N-terminal side fragment of the Cre protein and the C-terminal side fragment of the Cre protein that bind to the two proteins light-dependently forming a dimer are reassembled into the Cre protein (at least paragraph 0084).  Therefore, Sato I discloses a system comprising an effector molecule split into two inactive components and linked to Vivid domains induced to dimer formation by light activation and Chichili et al. disclose the benefits of flexible linkers to affect dimer formation.  Therefore, it would have been obvious to arrive at a method of regulating the activity of a Cre protein of interest comprising inserting between amino acids 59 to 60 of the Cre protein, a first Vivid polypeptide and a second Vivid polypeptide that are operatively linked by a flexible linker, to thereby produce a fusion protein, and exposing the fusion protein to an effective dose of light to induce dimer formation of the Vivid polypeptides and thereby regulating activity of the Cre protein.

Reply:  In view of Applicants’ amendments/remarks, claims 1, 3-10, 11, 13-14, 17 are unpatentable under 35 U.S.C. 103 over newly cited Sato I in view of previously cited Chichili et al. for the reasons noted above.
As noted above, Sato I discloses a system comprising two proteins light-dependently forming a dimer by light, where the N-terminal side fragment of the Cre protein and the C-terminal side fragment of the Cre protein that bind to the two proteins light-dependently forming a dimer are reassembled into the Cre protein (at least paragraph 0084).
Sato I discloses the pair of proteins forming a dimer when illuminated by light, where the pair of proteins may be referred to as a “magnet” (at least paragraphs 0128-0129).  Sato I discloses the magnet is obtained from polypeptides each having the amino acid sequence of SEQ ID NO: 2; the amino acid sequence of SEQ ID NO: 2 is a Vivid protein (at least paragraphs 0131-0133).  It is noted that the Vivid protein comprising SEQ ID NO: 2 in Sato I has 100% sequence identity with instant SEQ ID NO: 1.
Sato I further discloses that in the present invention, not only the linker for binding the N-terminal side fragment or the C-terminal side fragment of the Cre protein to two proteins light-dependently, but also, when two respective domains constituting two polypeptides of the polypeptide set of the present invention bind to each other, a linker for binding these domains to each other may be interposed (at least paragraph 0166), where examples of the domain include the two proteins light-dependently forming a dimer (paragraph 0171).
Therefore, Sato I suggests that a linker containing glycine and serine can be interposed between two binding domains, including the two polypeptides that light-dependently form a dimer, i.e. the Vivid proteins.
Chichili et al. disclose Gly-rich linkers have been proven useful for forming stable protein-protein complexes and to form stable covalently linked dimers, without imposing any constraints on the conformation or interactions of the linked partners.
Therefore, it would have been obvious to arrive at the claimed invention of instant claims 1, 3-10, 11, 13-14, 17 for the reasons noted in the 103 rejection above.
Regarding Applicant’s remarks that when compared to the closest prior art teachings of Pudasaini, the instant light-responsive construct of the present invention provides superior activity in allosterically regulating the activity of a protein of interest, in this case a protein kinase (see also 1.132 declaration of Dr. Karginov), the remarks are not persuasive.  It refer(s) only to the system described in the application and in the 1.132 declaration and not to the individual claims of the application.  Thus, there is no showing that the objective evidence of nonobviousness is commensurate in scope with the claims.  See MPEP § 716.
Further, Applicant’s superior activity in allosterically regulating the activity of a protein of interest would have been expected because in this instance, it is already disclosed in the prior art that linking binding partners using an artificial linker will increase the proximity between the interacting partners and preserve the natural interaction.  Therefore, one of ordinary skill would have reasonable expectation that linked LOV domains will better preserve and/or maintain their natural ability as reversible photoswitches.

Claims 1, 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Pudasaini et al. (2015 Frontiers in Molecular Biosciences 2(18):  15 pages; previously cited) in view of Chichili et al. (2013 Protein Science 22:  153-167; previously cited) and Riedler et al. (WO 2015086818; cited as US 20160326219 on IDS 01.14.20, previously cited).  Pudasaini et al. disclose optogenetic approaches allow researchers to dictate biological signaling with exquisite spatial and temporal precision (p. 1).  Pudasaini et al. disclose existing LOV (Light-Oxygen-Voltage)-based tools exploit one of two possible mechanisms, including where an effector molecule is split into two inactive components and light-activation induces LOV-mediated dimer formation to activate the effector molecule (p. 9, Figure 3(B)).  Pudasaini et al. reasonably disclose the LOV domains are linked to the effector molecules (Figure 3(B)).  Pudasaini et al. disclose Vivid (VVD) is commonly exploited as an optogenetic device (p. 2).  Pudasaini et al. disclose VVD is a sLOV protein from Neurospora crassa (p. 11).  Pudasaini et al. disclose light-driven dimer formation ideally suits VVD for optogenetic control of protein:protein interaction, however, VVD has a low affinity, rapidly dissociating dimer (p. 11).  Pudasaini et al. do not explicitly teach a flexible linker attaching the VVD domains.
Chichili et al. disclose linkers or spacers are short amino acid sequences created in nature to separate multiple domains in a single protein (p. 153).  The advent of recombinant DNA technology made it possible to fuse two interacting partners with the introduction of artificial linkers; Gly-rich linkers have been proven useful for forming stable protein-protein complexes and to form stable covalently linked dimers; the lengths of linkers vary from 2 to 31 amino acids optimized for each condition so that the linker does not impose any constraints on the conformation or interactions of the linked partners (p. 153).  Linking binding partners using an artificial linker will increase the proximity between the interacting partners and preserve the natural interaction; most of the artificial linkers used to generate chimeric proteins are rich in Gly residues (table 1), including Ser, and include the amino acid linker motif GSGSGS (p. 154, also table 1).
Riedler et al. also disclose chimeric fusion proteins comprising light activated protein domain (i.e. LOV domain), nucleic acids encoding said chimeric fusion proteins, and cells comprising said nucleic acids encoding said chimeric fusion proteins (at least p. 1, 14-15).  Riedler et al. disclose the amino acid sequence of Neurospora crassa VVD (SEQ ID NO: 7) (p. 37), which has 100% sequence identity to instant SEQ ID NO: 1.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references and incorporate a flexible linker as suggested in Chichili et al. between the Vivid proteins disclosed in Pudasaini et al./Riedler et al., where the Vivid proteins are capable of dimer formation and thereby arriving at the claimed invention (instant claims 1, 3-5).  The motivation to do so is given by the prior art.  Pudasaini et al. disclose a light-responsive construct comprising a first photoreceptive polypeptide domain and a second photoreceptive polypeptide domain, where the first and second photoreceptive polypeptides are Vivid proteins, where Riedler et al. disclose the amino acid sequence of Vivid (SEQ ID NO: 7), which has 100% sequence identity to instant SEQ ID NO: 1, where the Vivid proteins form a dimer when activated by light.  Pudasaini et al. disclose Vivid proteins are commonly used as an optogenetic device for controlling protein:protein interaction; however, Vivid has a low affinity, rapidly dissociating dimer.  It is disclosed that Gly-rich linkers have been proven useful for forming stable protein-protein complexes and to form stable covalently linked dimers, without imposing any constraints on the conformation or interactions of the linked partners (Chichili et al.).  Therefore, one of ordinary skill would have reasonable motivation to incorporate a flexible linker as suggested by Chichili et al. between the first and second Vivid polypeptides disclosed in Pudasaini et al./Riedler et al. because there is interest in inducing dimer formation of the Vivid polypeptides and linking binding partners will increase the proximity of the interacting partners and preserve their natural interaction.  One of ordinary skill would have a reasonable motivation of success because using flexible linkers to enhance the interaction between proteins and/or binding partners was known.
Regarding instant claims 3-4, Chichili et al. disclose Gly-rich linkers have been proven useful for forming stable protein-protein complexes and to form stable covalently linked dimers; the lengths of linkers vary from 2 to 31 amino acids optimized for each condition so that the linker does not impose any constraints on the conformation or interactions of the linked partners (p. 153), including Ser, and include the amino acid linker motif GSGSGS (p. 154, also table 1).  Therefore, it would have been obvious to arrive at the claimed flexible linker comprising about 20 amino acid residues and comprising one or more Gly-Ser-Gly motifs.
Regarding instant claim 5, as noted above, Pudasaini et al. disclose the LOV domains are linked to the effector molecules (Figure 3(B)).  Chichili et al. disclose the benefits of flexible linkers.  Therefore, it would have been obvious to also incorporate flexible linkers between the Vivid domains and a target protein of interest.
Regarding instant claim 6, Pudasaini et al. disclose optogenetic devices for allosteric regulation including light-driven activators of signaling, e.g. histidine kinases (p. 2).  Therefore, it would have been obvious to arrive at a protein of interest being kinase.
Regarding instant claims 7-10, Riedler et al. also disclose chimeric fusion proteins comprising light activated protein domains (i.e. Vivid domain), nucleic acids encoding said chimeric fusion proteins, and cells comprising said nucleic acids encoding said chimeric fusion proteins (at least p. 1, 14-15).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at a polynucleotide molecule encoding the light-responsive system of Pudasaini et al. and Chichili et al. noted above, vectors comprising said polynucleotide molecule, an isolated cell encoding said light-responsive system, and a composition comprising the encoded Vivid proteins operatively linked by a flexible linker in a buffer (instant claims 7-10).  The motivation to do so is given by the prior art, which disclose it is known nucleic acid molecules encode proteins; therefore, it would have been obvious to arrive at nucleic acid molecules encoding the light-responsive system of Pudasaini et al. and Chichili et al. and cells comprising said nucleic acid molecules.

Reply:  In view of Applicants’ amendments/remarks, claims 1, 3-10 are unpatentable under 35 U.S.C. 103 over Pudasaini et al. in view of Chichili et al. and Riedler et al. for the reasons noted above and herein.
As noted above, Pudasaini et al. disclose Vivid (VVD) is commonly exploited as an optogenetic device (p. 2).  Pudasaini et al. disclose VVD is a sLOV protein from Neurospora crassa (p. 11).  Pudasaini et al. disclose light-driven dimer formation ideally suits VVD for optogenetic control of protein:protein interaction, however, VVD has a low affinity, rapidly dissociating dimer (p. 11).  Pudasaini et al. do not explicitly teach a flexible linker attaching the VVD domains.
Riedler et al. disclose the amino acid sequence of Neurospora crassa VVD (SEQ ID NO: 7) (p. 37), which has 100% sequence identity to instant SEQ ID NO: 1.
It is disclosed Gly-rich linkers are naturally occurring separators, connecting domains within proteins while allow[ing] discrete functions of the domains; this system has now been widely exploited synthetically to optimize protein-protein interactions that are weak, transient...[the] linkers are highly flexible and do not hamper the interactions between the linked proteins (Chichili et al. p. 164).  Gly-rich linkers have been proven useful for forming stable protein-protein complexes and to form stable covalently linked dimers (p. 153).  
Therefore, one of ordinary skill would have reasonable motivation to incorporate a flexible linker as suggested by Chichili et al. between the first and second Vivid polypeptides disclosed in Pudasaini et al./Riedler et al. because there is interest in inducing dimer formation of the Vivid polypeptides and linking binding partners will increase the proximity of the interacting partners and preserve their natural interaction.  One of ordinary skill would have a reasonable motivation of success because using flexible linkers to enhance the interaction between proteins and promote dimer formation was known.
Since Chichili et al. disclose that the linker does not impose any constraints on the conformation or interactions of the linked partners and preserves its natural interaction, one of ordinary skill would have reasonable expectation that linked Vivid proteins will maintain their natural ability as photoswitches.
As also noted in the 103 rejection above, Pudasaini et al. disclose optogenetic devices for allosteric regulation including light-driven activators of signaling, e.g. histidine kinases (p. 2).
Therefore, Applicant’s remarks that the teachings of the prior art do not provide any guidance or motivation to produce a light- responsive construct that achieves reversible, allosteric regulation of kinase, phosphatase or recombinase activity are not persuasive.
Applicant asserts that while Pudasaini reviews different light-regulated domains, including the VVD homodimer, there is no suggestion or guidance for including a flexible linker between individual domains.  Based upon the teachings of Pudasaini, the skilled artisan would conclude that the mere presence of two light-regulated domains is sufficient for homodimerization in the presence of light.  However, as provided in Items 6 and 7 of the Karginov Declaration, when individual VVD domains were fused to the N- and C-terminus portions of Src, there was unexpectedly little regulation of Src activity, as determined by phosphorylation of Paxillin.  By comparison, the inclusion of a flexible linker between the VVD domains provided substantial allosteric, light-mediated regulation of Src activity (see Item 7 of the Karginov Declaration).  Thus, when compared to the closest prior art teachings of Pudasaini, the instant light-responsive construct of the present invention provides superior activity in allosterically regulating the activity of a protein of interest, in this case a protein kinase.  Having provided evidence of unexpected results, which are commensurate in scope with the claims, Applicant respectfully asserts that the claimed invention would not have been obvious at the time of filing of the present application.  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and MPEP § 716.02.
Applicant’s remarks and the 1.132 declaration of Dr. Karginov have been considered but they are not persuasive.  While Pudasaini et al. do not explicitly teach a linker between the Vivid proteins, Pudasaini et al. is cited with at least Chichili et al., which disclose that linking binding partners using an artificial linker will increase the proximity between the interacting partners and preserve the natural interaction.  As noted above, Pudasaini et al. disclose Vivid proteins are interacting partners that dimerize when exposed to light and reverse dimer formation in the dark state (p. 10-11).  Therefore, one of ordinary skill would have reasonable motivation to incorporate a flexible linker as suggested by Chichili et al. between the first and second photoreceptive domains disclosed in Pudasaini et al. because there is interest in inducing dimer formation of the domains and linking binding partners will increase the proximity of the interacting partners and preserve the natural interaction.  
Regarding Applicant’s remarks that when compared to the closest prior art teachings of Pudasaini, the instant light-responsive construct of the present invention provides superior activity in allosterically regulating the activity of a protein of interest, in this case a protein kinase (see also 1.132 declaration of Dr. Karginov), the remarks are not persuasive.  It refer(s) only to the system described in the application and in the 1.132 declaration and not to the individual claims of the application.  Thus, there is no showing that the objective evidence of nonobviousness is commensurate in scope with the claims.  See MPEP § 716.
Further, Applicant’s superior activity in allosterically regulating the activity of a protein of interest would have been expected because in this instance, it is already disclosed in the prior art that linking binding partners using an artificial linker will increase the proximity between the interacting partners and preserve the natural interaction.  Therefore, one of ordinary skill would have reasonable expectation that linked LOV domains will better preserve and/or maintain their natural ability as reversible photoswitches.
Regarding Applicant’s remarks that while it is suggested that there is interest in inducing dimer formation of the domains and linking binding partners will increase the proximity of the interacting partners and preserve the interactions, Pudasaini does not indicate any motivation for increasing the proximity of the interacting partners or preserving the interactions, the remarks are not persuasive.  In at least Fig. 3, Pudasaini et al. fairly disclose that the proximity of the LOV domains have to be close to activate the effector molecule and/or inactivate the molecule.
Regarding Applicant’s remarks that the examiner has not explained why an ordinary artisan would have selected the linkers of Chichili to modify the photoreceptor domains of Pudasaini, the remarks are not persuasive for the reasons already noted above.  Gly-rich linkers have been widely exploited synthetically to optimize protein-protein interactions that are weak, transient...[the] linkers are highly flexible and do not hamper the interactions between the linked proteins (Chichili et al. p. 164).  It is known Vivid protein has a low affinity, rapidly dissociating dimer (Pudasaini et al.).  Therefore, one of ordinary skill would have a reasonable motivation to incorporate using flexible linkers to enhance the interaction between Vivid proteins and enhance dimer affinity.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In this instance, it would have been obvious to arrive at the claimed invention of instant claims 1, 3-10, in view of the teachings of the prior art noted above.

Claims 1, 3-11, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Leopold et al. (2018 Chem Soc Rev 47:  2454-2484) in view of Pudasaini et al. (2015 Frontiers in Molecular Biosciences 2(18):  15 pages; previously cited), Chichili et al. (2013 Protein Science 22:  153-167; previously cited) and Riedler et al. (WO 2015086818; cited as US 20160326219 on IDS 01.14.20, previously cited).  The teachings of Pudasaini et al., Chichili et al., and Riedler et al. over at least instant claims 1, 3-10, are noted above.
Leopold et al. disclose optogenetic tools and regulation of protein kinase activity (p. 2454).  Leopold et al. disclose allosteric regulation is a common approach to regulating enzymatic activity (p. 2470).  Leopold et al. disclose the allosteric regulation approach was used for the modulation of activity of focal adhesion kinase (FAK), where an insertion domain, an insertable FKBP (iFKBP) is inserted into the kinase domain of FAK where upon binding to rapamycin, iFKBP forms a heterodimer with the FKBP12-rapamycin-binding (FRB) domain; where to generate allosterically regulated FAK, iFKBP is inserted within the loop between two beta-strands in the N-terminal kinase lobe proximal to the catalytic domain (p. 2470).  Leopold et al. also disclose a light-dependent regulation of FRB-iFKBP heterodimerization (p. 2470-2471).  Leopold et al. disclose that there is also a highly conserved glycine rich loop between the first two beta-strands (p. 2455, 2471).  Leopold et al. disclose potentially; the same insertion site could be used to build a light-regulatable opto-kinase from photoreceptor domains; the LOV domain is well suited for insertion due to its small size and close proximity of its N- and C-termini (p. 2471).  Leopold et al. disclose photoreceptors used for the engineering of opto-kinases include the Neurospora crassa LOV protein Vivid (Fig. 3A).
Pudasaini et al. disclose existing LOV (Light-Oxygen-Voltage)-based tools exploit one of two possible mechanisms, including where an effector molecule is split into two inactive components and light-activation induces LOV-mediated dimer formation to activate the effector molecule (p. 9, Figure 3(B)).  Pudasaini et al. disclose Neurospora crassa Vivid (VVD) is a LOV protein commonly used as an optogenetic device (p. 2, 11).  Pudasaini et al. disclose light-driven dimer formation ideally suits VVD for optogenetic control of protein:protein interaction, however, VVD has a low affinity, rapidly dissociating dimer (p. 11).  Pudasaini et al. do not explicitly teach a flexible linker attaching the VVD domains.
Chichili et al. disclose the advent of recombinant DNA technology made it possible to fuse two interacting partners with the introduction of artificial linkers; Gly-rich linkers have been proven useful for forming stable protein-protein complexes and to form stable covalently linked dimers; the lengths of linkers vary from 2 to 31 amino acids optimized for each condition so that the linker does not impose any constraints on the conformation or interactions of the linked partners (p. 153).  Linking binding partners using an artificial linker will increase the proximity between the interacting partners and preserve the natural interaction; most of the artificial linkers used to generate chimeric proteins are rich in Gly residues (table 1), including Ser, and include the amino acid linker motif GSGSGS (p. 154, also table 1).
Riedler et al. also disclose chimeric fusion proteins comprising light activated protein domain (i.e. LOV domain), nucleic acids encoding said chimeric fusion proteins, and cells comprising said nucleic acids encoding said chimeric fusion proteins (at least p. 1, 14-15).  Riedler et al. disclose the amino acid sequence of Neurospora crassa VVD (SEQ ID NO: 7) (p. 37), which has 100% sequence identity to instant SEQ ID NO: 1.
It would have been obvious to one of ordinary skill in the art to combine the references and arrive at the claimed fusion protein comprising a non-receptor tyrosine kinase having inserted in the glycine-rich loop of the catalytic domain of the non-receptor tyrosine kinase a light dependent construct comprising a first Vivid protein and a second Vivid protein linked by a flexible linker, where the first Vivid protein and the second Vivid protein comprises the amino acid sequence of Neurospora crassa VVD (or instant SEQ ID NO: 1), and where the first Vivid protein and the second Vivid protein are capable of dimerizing with each other (at least instant claim 17).  The motivation to do so is given by the prior art.  Leopold et al. disclose allosteric regulation of protein kinases by inserting light responsive domains capable of forming a dimer into recognized insertion sites of a protein kinase, including the glycine-rich loop of the catalytic domain, or the beta-strands of the catalytic domain.  Leopold et al. disclose LOV domains are well suited for insertion into protein kinases to build a light-regulatable opto-kinase, where LOV domains include the Neurospora crassa LOV protein Vivid.  Pudasaini et al. disclose light-driven dimer formation ideally suits Neurospora crassa Vivid proteins for optogenetic control of protein:protein interaction, however, Vivid has a low affinity, rapidly dissociating dimer.  It is disclosed that Gly-rich linkers have been proven useful for forming stable protein-protein complexes and to form stable covalently linked dimers, without imposing any constraints on the conformation or interactions of the linked partners (Chichili et al.).  Riedler et al. disclose the amino acid sequence of Vivid (SEQ ID NO: 7), which has 100% sequence identity to instant SEQ ID NO: 1.  Therefore one of ordinary skill would have reasonable motivation to incorporate a flexible linker as suggested by Chichili et al. between the first and second Vivid polypeptides disclosed in Pudasaini et al./Riedler et al. and further insert the linked Vivid polypeptides capable of forming a dimer into the glycine-rich loop of the catalytic domain, or the beta-strands of the catalytic domain, of a non-receptor tyrosine kinase because there was interest in building or designing light-regulatable opto-kinases from photoreceptor domains such as Vivid proteins (Leopold et al.).  One of ordinary skill would have a reasonable expectation of success because inserting light regulatable domains capable of forming a dimer into a protein kinase for allosterically regulating activity was known and using flexible linkers to enhance the interaction between proteins and/or binding partners was also known.
Regarding instant claims 1, 11, as noted above, the combination of the cited prior art discloses a system comprising two Vivid proteins linked by a flexible linker (including the amino acid linker motif GSGSGS), where the Vivid proteins are capable of forming a dimer by light activation, and where the Vivid proteins are inserted into the glycine-rich loop of the catalytic domain, or the beta-strands of the catalytic domain, of a non-receptor tyrosine kinase.  Leopold et al. disclose the insertion of LOV domains capable of forming a dimer into protein kinases to control kinase activity by allosteric regulation.  Pudasaini et al. disclose a system comprising an effector molecule split into two inactive components and linked to LOV domains induced to dimer formation by light activation and Chichili et al. disclose the benefits of flexible linkers to affect dimer formation.  Therefore, it would have been obvious to arrive at method of regulating the activity of a tyrosine kinase comprising inserting into the glycine-rich loop of the catalytic domain, or the beta-strands of the catalytic domain, a first Vivid protein and a second Vivid protein that are operatively linked by a flexible linker, to thereby produce a fusion protein, and exposing the fusion protein to an effective dose of light to induce dimer formation of the Vivid proteins and thereby regulate activity of the tyrosine kinase.
Regarding instant claims 15-16, 18, Leopold et al. disclose the kinase is Src (p. 2471).
Regarding instant claims 19-20, Leopold et al. disclose human tyrosine kinase (p. 2458-2459).
Regarding instant claims 3-4, 13-14, Chichili et al. disclose Gly-rich linkers have been proven useful for forming stable protein-protein complexes and to form stable covalently linked dimers; the lengths of linkers vary from 2 to 31 amino acids optimized for each condition so that the linker does not impose any constraints on the conformation or interactions of the linked partners (p. 153), including Ser, and include the amino acid linker motif GSGSGS (p. 154, also table 1).  Therefore, it would have been obvious to arrive at the claimed flexible linker comprising about 20 amino acid residues and comprising one or more Gly-Ser-Gly motifs.
Regarding instant claim 5, as noted above, Pudasaini et al. disclose the LOV domains are linked to the effector molecules (Figure 3(B)).  Chichili et al. disclose the benefits of flexible linkers.  Therefore, it would have been obvious to also incorporate flexible linkers between the Vivid domains and a target protein of interest.
Regarding instant claim 6, Leopold et al. disclose the insertion of LOV domains capable of forming a dimer into protein kinases to control kinase activity by allosteric regulation (p. 2471).  Pudasaini et al. disclose optogenetic devices for allosteric regulation including light-driven activators of signaling, e.g. histidine kinases (p. 2).  Therefore, it would have been obvious to arrive at a protein of interest being kinase.
Regarding instant claims 7-10, Riedler et al. also disclose chimeric fusion proteins comprising light activated protein domains (i.e. Vivid domain), nucleic acids encoding said chimeric fusion proteins, and cells comprising said nucleic acids encoding said chimeric fusion proteins (at least p. 1, 14-15).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at a polynucleotide molecule encoding the light-responsive system of Pudasaini et al. and Chichili et al. noted above, vectors comprising said polynucleotide molecule, an isolated cell encoding said light-responsive system, and a composition comprising the encoded Vivid proteins operatively linked by a flexible linker in a buffer (instant claims 7-10).  The motivation to do so is given by the prior art, which disclose it is known nucleic acid molecules encode proteins; therefore, it would have been obvious to arrive at nucleic acid molecules encoding the light-responsive system of Pudasaini et al. and Chichili et al. and cells comprising said nucleic acid molecules.

Reply:  In view of Applicants’ amendments/remarks, claims 1, 3-11, 13-20 are unpatentable under 35 U.S.C. 103 overly newly cited Leopold et al. in view of previously cited Pudasaini et al., Chichili et al., and Riedler et al. for the reasons noted above.
Leopold et al. disclose LOV domains are well suited for insertion into protein kinases to build a light-regulatable opto-kinase, where LOV domains include the Neurospora crassa LOV protein Vivid (p. 2470-2471, Fig. 3A).  Leopold et al. further disclose the sites in the protein kinases that the light responsive domains capable of forming a dimer are inserted into, including at the glycine-rich loop of the catalytic domain, or the beta-strands of the catalytic domain (p. 2455, 2470-2471).  
Pudasaini et al. disclose light-driven dimer formation ideally suits Neurospora crassa Vivid proteins for optogenetic control of protein:protein interaction, however, Vivid has a low affinity, rapidly dissociating dimer.  It is disclosed that Gly-rich linkers have been proven useful for forming stable protein-protein complexes and to form stable covalently linked dimers, without imposing any constraints on the conformation or interactions of the linked partners (Chichili et al.).  Riedler et al. disclose the amino acid sequence of Vivid (SEQ ID NO: 7), which has 100% sequence identity to instant SEQ ID NO: 1.  
Therefore one of ordinary skill would have reasonable motivation to incorporate a flexible linker as suggested by Chichili et al. between the first and second Vivid polypeptides disclosed in Pudasaini et al./Riedler et al. and further insert the linked Vivid polypeptides capable of forming a dimer into the glycine-rich loop of the catalytic domain, or the beta-strands of the catalytic domain, of a non-receptor tyrosine kinase because there was interest in building or designing light-regulatable opto-kinases from photoreceptor domains such as Vivid proteins (Leopold et al.).  One of ordinary skill would have a reasonable expectation of success because inserting light regulatable domains capable of forming a dimer into a protein kinase for allosterically regulating activity was known and using flexible linkers to enhance the interaction between proteins and/or dimer formation was also known.

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Primary Examiner, Art Unit 1656